Citation Nr: 0925517	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  00-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent, prior to December 22, 1998, for residuals of right 
(major) shoulder repair with atrophy of deltoid and trapezius 
muscles, evaluated under Diagnostic Codes 5201 and 5303, and 
to an evaluation in excess of 30 percent from March 1, 1999 
to the present, excluding periods of temporary total 
disability assigned under 38 C.F.R. § 4.30 following surgical 
treatment in December 1998, in April 2002, and in January 
2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 
1960 and from October 1961 to August 1969.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a January 1999 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's March 1998 claim for an increased rating for his 
service-connected right shoulder disability.  In a September 
2001 rating decision, the RO granted an increased evaluation 
from 20 percent to 30 percent, from March 1, 1999.  The Board 
Remanded the appeal in June 2004.  In November 2005, the 
Board denied the appeal for increases in the staged ratings.  
After the Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), the Board 
granted a separate evaluation for muscle group (MG) IV 
disability and Remanded the appeal in December 2006.  

By a rating decision issued in September 2007, the RO 
assigned a 10 percent evaluation for MG IV injury, right 
shoulder, associated with right shoulder tendon repair, and 
assigned a 10 percent evaluation effective from January 13, 
2004.  The record before the Board does not reflect that the 
Veteran has disagreed with any aspect of that separate 
evaluation, and no issue regarding evaluation for MG IV is 
before the Board at this time for appellate review.  

The Veteran's statements regarding 2008 surgery to the 
service-connected right shoulder appear to raise a claim for 
a temporary total disability evaluation under 38 C.F.R. 
§ 4.30.  The evidence of record does not indicate whether the 
Veteran has or has not formally submitted such a claim or 
whether a claim for an evaluation in 2008 under 38 C.F.R. 
§ 4.30 has been adjudicated.  These statements are REFERRED 
to the RO for any necessary action.

The Veteran's statements reiterate that he had to leave his 
employment in 2002 as a result of his right shoulder 
disability.  These statements appear to raise a claim that 
the Veteran is unemployable as a result of his service-
connected disabilities.  These statements are REFERRED to the 
RO for consideration and any necessary action.  


FINDINGS OF FACT

1.  Prior to December 22, 1998, the Veteran's service-
connected right (major) shoulder disability was manifested by 
pain, weakness, and fatigue primarily when working above 
shoulder level, but his active range of flexion of the right 
arm was not limited to shoulder level.

2.  From March 1999 through March 14, 2001, the Veteran's 
service-connected right shoulder disability was manifested by 
flexion of the right arm limited to shoulder level, but not 
by limitation of motion to 25 degrees from the side, 
including with consideration of trapezius muscle spasm, 
rotator cuff tenderness, fatigue, and pain on motion 
increasing nearer shoulder level.  

3.  From March 15, 2001, the Veteran's right shoulder 
disability has been manifested by pain, weakness, 
fatigability, and limitation of repetitive motion to 
25 degrees from his side.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a right (major) shoulder disability were not met 
prior to December 22, 1998.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200-5203, 4.73, Diagnostic Codes 
5301-5304 (2008).  
2.  The criteria for an increased 40 percent disability 
evaluation for a right (major) shoulder, the maximum 
schedular evaluation for limitation of shoulder motion, were 
met from March 15, 2001, but not prior to that date.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-
5203, 4.73 Diagnostic Codes 5301-5304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right shoulder disability is 
more severe than reflected by the assigned evaluations.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (Vazquez).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

The Veteran did not receive notice that complies with the 
VCAA prior to the initial unfavorable rating decision, which 
was issued in January 1999, for the simple reason that the 
VCAA was not enacted until after that unfavorable decision 
was issued.  Following enactment of the VCAA in November 
2000, the RO issued a March 2001 notice which complied with 
the VCAA as interpreted at that time.  In June 2004, the 
Board Remanded the claim, and the Veteran was again advised 
of VA's duties to him, as interpreted at that time, in July 
2004.  In December 2006, the Board again Remanded the claim, 
following the Veteran's appeal to the Court of Appeals for 
Veterans Claims (CAVC or Court).  In January 2008, the 
Appeals Management Center (AMC) issued a notice which advised 
the Veteran of VA's duties to him as set forth by the Court 
in Vazquez.   

The January 2008 letter also notified him of the information 
described by the Court in Dingess, and provided other notice 
and information.  When considered together, the multiple 
notices sent during the more than nine years of the pendency 
of this appeal meet all requirements for content notice under 
the VCAA.  Readjudication following compliant notice cures 
any timing defect.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (holding that provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  

There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  Sanders v. Nicholson, 
129 S.Ct. 1696, 1704-05 (2009).  The Veteran does not argue 
that any defect in notice, either as to timing or as to 
content, prejudiced his effort to substantiate the claim for 
an increased evaluation.  The claim for an increased 
evaluation was readjudicated in 2009, after notice which 
complied with all content requirements was issued.  In light 
of the numerous notices provided to the Veteran prior to the 
final readjudication, and in light of the Veteran's testimony 
at his July 2003 personal hearing, and in light of the 
lengthy procedural history and the fact that the Veteran had 
an opportunity to provide additional evidence to substantiate 
his claims after each of the Board's Remands, the Board 
concludes that the Veteran was not prejudiced by any defect 
in the timing or content of notice about any of the claims.  
The duty to notify the Veteran has been met.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  Service treatment records were obtained prior to 
the claim underlying this appeal.  

The Veteran has identified a few private clinical providers, 
and records from those providers have been obtained.  VA 
clinical records for the period relevant to this appeal are 
associated with the claims file.  The Veteran has not 
indicated that his employer or any former employer might have 
relevant clinical records.  The Veteran, who is now retired 
from employment, has not indicated that he has submitted any 
claim for benefits other than on the basis of meeting 
criteria for retirement.  

The Veteran has been afforded VA examinations in 1998, 1999, 
2001, 2002, 2003, 2004, and 2009, and VA treatment records 
related to surgical procedures and other outpatient 
treatments in 2005, 2006, 2007, and 2008 are also of record.  
VA outpatient treatment records, including records of 
surgical procedures, have been obtained.  The Veteran has 
submitted numerous statements relevant to the claims 
addressed in this decision.  The Veteran, as noted above, 
testified before the RO.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Shoulder disability may be evaluated under a variety of 
regulations and diagnostic codes.  Traumatic arthritis, 
substantiated by x-rays findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Limitation of motion to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  DC 5201.  
Limitation of motion to midway between side and shoulder 
level in the major extremity warrants a 30 percent 
evaluation.  Limitation of motion to 25 degrees from the side 
in the major extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, D5201.

For VA purposes, normal range of shoulder motion is: forward 
extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 
180 degrees; internal rotation 0 to 90 degrees; and external 
rotation 0 to 90 degrees.  Lifting the arm to shoulder level 
is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  DC 5202.  DC 5202 further provides a 50 percent 
evaluation for fibrous union of the major humerus, with a 40 
percent rating for fibrous union of the minor shoulder; a 60 
percent evaluation for nonunion (false flail joint) of the 
major humerus, with a 50 percent rating for the minor 
shoulder; and an 80 percent evaluation for loss of the head 
of the major humerus (flail shoulder), with a 70 percent 
rating for the minor shoulder.

DC 5203 provides that in cases of clavicular or scapular 
impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  A higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Functional loss must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  See 38 C.F.R. § 4.40.

A claimant is entitled to separate ratings for different 
problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Facts and analysis

During service, the Veteran reported recurrent dislocations 
of the right shoulder.  Radiologic examinations disclosed no 
bony changes.  In August 1968, the Veteran was referred for 
specialty consolation following reports of additional 
dislocations.  The history of reported recurrent 
dislocations, right shoulder, was noted in the report of the 
Veteran's July 1969 separation examination.

At the time of VA examination conducted in 1971, the examiner 
was unable to find objective abnormality of the Veteran's 
right shoulder, but noted the Veteran's history of frequent 
dislocations and impaired function.  The Veteran reported 
that he was right-handed.  By a rating decision issued in 
August 1971, the Veteran was granted service connection for 
dislocations, right shoulder, by history.  

March 1974 VA radiologic examination disclosed slight 
notching of the humeral head, consistent with recurrent 
dislocation.  On VA examination conducted in June 1976, the 
examiner concluded that the Veteran had never experienced 
dislocation or subluxation of the right shoulder, but, 
instead, had a tear of the transverse ligament covering the 
bicipital groove, leading to relaxation and recurrent 
transient subluxation of the bicipital tendon.  In a June 
1976 rating decision, the Veteran was granted service 
connection for bicipital and supraspinatus tendinitis, right 
shoulder, with recurrent subluxation of the bicipital tendon.  

In 1979, the Veteran incurred a complete dislocation of the 
right shoulder requiring reduction under general anesthesia.  
In April 1980, another anterior dislocation of the head of 
the humerus was confirmed on radiologic examination.  In July 
1980, the Veteran underwent VA surgical treatment of the 
right shoulder.  In September 1980, he was admitted to 
improve limited postsurgical range of motion.  The disability 
was evaluated as 20 percent disabling under DCs 5024 and 5201 
following that 1980 surgery, and the disability was 
characterized as right shoulder tendonitis repair (status 
postoperative).  The 20 percent rating under DCs 5024 and 
5201 remained in effect on March 31, 1998, when the Veteran's 
claim for an increased evaluation was received.

1.  Evaluation prior to December 22, 1998

The Veteran submitted a claim for an evaluation in excess of 
20 percent for his service-connected right shoulder 
disability on March 31, 1998.  At that time, the Veteran 
reported that his right shoulder pain had increased.  On VA 
examination conducted in early December 1998, the Veteran 
demonstrated abduction of the right shoulder from 0 degrees 
to 100 degrees, forward flexion from 0 degrees to 140 
degrees, external rotation from 0 degrees to 60 degrees, and 
internal rotation from 0 degrees to 90 degrees.  There was no 
apprehension, and no anterior-posterior instability.  The 
examiner noted that the Veteran's "full chart" was not 
available.  A diagnosis of arthritis was noted, as was a 
post-surgical staple in the humerus.  The examiner noted that 
the Veteran's primary difficulty was working above shoulder 
height.  The Veteran was a head gardener at a VA cemetery, 
was employed full-time, and stated that he expected to 
continue this employment.  

During this period, the Veteran reported increased pain.  In 
December 1998, the Veteran underwent right shoulder 
arthroscopy and decompression of the right subacromial space.  

The Veteran was employed full-time in a job which involved 
manual labor.  His primary complaint was limitation of 
motion, but his primary complaint was described as difficulty 
working above shoulder height.  The Veteran retained flexion 
to 140 degrees, a residual range of motion in excess of the 
criterion for a 20 percent evaluation, limitation to 90 
degrees (shoulder height).  A 20 percent evaluation has been 
assigned, under DC 5201, with the assumption that the Veteran 
had pain or weakness which sometimes limited motion to 
shoulder height, although the Veteran did not so allege in 
his statements, nor did the examiner so note.  

The examination report establishes that the Veteran did not 
experience dislocations or suluxations, that no muscle injury 
disability was present on objective examination, and that no 
other criterion, such as ankylosis, was present which might 
warrant an evaluation in excess of 20 percent.  The evidence 
during this period is consistent with the Veteran's report of 
increased pain.  

The Veteran underwent magnetic resonance imaging (MRI) of the 
right shoulder and cervical spine in April 1998.  That 
examination disclosed osteophyte formation, consistent with 
the assigned diagnosis of degenerative joint disease, but did 
not reveal any finding which might warrant an evaluation in 
excess of 20 percent.  There is no evidence that the Veteran 
was unable to reach shoulder height or that motion was 
painful below shoulder height.  

The evidence does not provide a clear picture of the factors 
underlying the decision to proceed with surgical treatment of 
the Veteran's right shoulder in late December 1998.  Although 
the evidence of record does not establish that the Veteran 
met the criteria for the 20 percent evaluation then in 
effect, the Board does not disagree with the continuation of 
that evaluation.  However, there is no objective evidence 
that the Veteran met any criterion for an evaluation in 
excess of 20 percent.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent at this time, 
and no reasonable doubt is raised which may be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  An evaluation 
in excess of 20 percent prior to December 22, 1998, is not 
warranted.

B.  Evaluation in excess of 30 percent from March 1, 1999

A temporary total (100 percent) evaluation was assigned, 
under 38 C.F.R. § 4.30, from December 22, 1998 through 
February 28, 1999.  An increased evaluation, from 20 percent 
to 30 percent, was granted, effective from March 1, 1999, 
based on the Veteran's March 1998 claim for an increased 
evaluation.  

January 1999 VA examination disclosed right shoulder forward 
flexion to 115 degrees, active abduction to 95 degrees, 
external rotation to 45 degrees
Strength in the deltoid was 4+/5 with external rotation.  The 
Veteran also complained of right-sided neck pain.  This was 
thought to be predominantly muscle spasm and myofascial pain.  

In May 1999, the Veteran reported that the temporary 
improvement in pain level following surgery had ended.  In 
May 1999, one VA examiner concluded that the Veteran's 
complaint of neck pain was due to trapezius muscle spasm.  
Another VA examiner, however, concluded that the Veteran's 
neck pain was due to foraminal stenosis of the cervical 
spine.  The Veteran reported that his neck pain interfered 
with his job so much that the Veteran was thinking of 
retiring.  

On May 24, 1999, the treating VA provider noted that the 
Veteran should undergo physical therapy for post-capsular 
stretching to improve his range of motion.  The provider 
concluded that the Veteran had spasms of the trapezius 
muscle, and that this was related to the service-connected 
right shoulder disability.  The Veteran was treated with an 
injection into the right shoulder.  

After the course of physical therapy, the Veteran reported 
improvement, but he returned with increased complaints of 
pain in August 1999.  Overuse syndrome, due to pressures of 
work, was diagnosed.  The Veteran was instructed to decrease 
his use of the right shoulder.  Although the Veteran was able 
to flex the right arm to 130 degrees, the trapezius was in 
spasm.  The right shoulder was tender.  He reported a sense 
of subluxation if he reached out quickly.  

The Veteran underwent electromyogram (EMG) and nerve 
conduction examination in September 1999.  Myofascial pain 
syndrome was the assigned diagnosis.  Possible radiculopathy 
was considered, but that diagnosis was not thereafter 
confirmed.  The Veteran attempted another course of physical 
therapy.  This treatment was not effective to decrease his 
pain.  He underwent another MRI of the right shoulder in 
December 1999.  He underwent acupuncture, which provided some 
relief, but the decrease in pain did not last.  

The clinical evidence demonstrates that, when the Veteran 
first reported neck pain and was found to have trapezius 
spasm, soon after the 100 percent temporary total evaluation 
terminated at the end of February 1999, providers offered 
differing opinions as to the basis for these symptoms.  
However, the Veteran's treating provider confirmed, at a May 
24, 1999 treatment visit, that the Veteran's neck pain and 
trapezius spasm were due to the service-connected right 
shoulder disability.  The May 24, 1999 opinion, and the 
findings underlying that opinion, are consistent with the 30 
percent evaluation in effect from March 1, 1999.  However, 
there is no evidence that the Veteran's motion of the right 
shoulder was limited to 25 degrees from his side, or that 
there were any other manifestations warranting an evaluation 
in excess of 30 percent for limitation of range of motion.  

The diagnosis of overuse syndrome relating to the Veteran's 
work in August 1999 supports a determination that, even 
though the Veteran continued to perform range of motion to 
shoulder level, use of the shoulder at that height was either 
painful or contraindicated.  The Board finds that this 
increased industrial impairment, with objective 
manifestations of pain and muscle spasm, was essentially 
equivalent to limitation to midway between the side and the 
shoulder level.  This finding is consistent with the 30 
percent evaluation in effect, but does not warrant an 
evaluation in excess of 30 percent.  

By a medical statement dated in May 2000, MTL, DC, stated 
that the Veteran had degenerative arthritis of the right 
shoulder and impairment of the Group III muscles and of the 
Group IV muscles.  This evidence is consistent with the 30 
percent evaluation assigned as of May 22, 2000.  The 
assessments of the treating provider are more specific than 
the medical statement from Dr. L.  The Board finds that the 
more persuasive evidence does not describe a new muscle 
injury, but rather the continuation of the same limitations 
on motion, resulting in limitation of use of some muscles, 
with atrophy, noted for many years.  

The Board acknowledges that the medical evidence does not 
establish the point in the range of motion at which the 
Veteran's pain started.  However, in view of the Veteran's 
continued retention of active flexion to 130 degrees, 
abduction to 90 degrees with lateral pain, external rotation 
to 70 degrees, and internal rotation to 60 degrees as of 
August 1999, an increased evaluation in excess of 30 percent 
is not warranted at this time.  

The report of VA examination conducted on March 15, 2001, 
discloses that the Veteran had moderately severe atrophy of 
the deltoid and trapezius muscles and a 2-inch scar which was 
severely painful on moderate palpation.  Elevation was to 70 
degrees, abduction was to 90 degrees.  External rotation was 
to 20 degrees and internal rotation to 30 degrees.  With a 5-
pound weight on his wrist, the Veteran was able to elevate 
the arm only to 20 degrees and was able to achieve 40 degrees 
of abduction of the right shoulder.  

The Board finds that this examination report provides 
objective evidence that, with consideration of pain, 
weakness, and fatigability, the Veteran's right shoulder 
motion was limited to 25 degrees or less, so as to warrant a 
40 percent evaluation, effective from March 15, 2001.  The 
Board notes that a 40 percent evaluation for limitation of 
motion is the maximum schedular evaluation available under DC 
5201.  No other DC is applicable in the absence of findings 
which also warrant a separate, compensable evaluation under 
another applicable diagnostic code, or assignment of an 
extraschedular evaluation.  To the extent that the Veteran 
has raised a claim for an extraschedular evaluation, that 
claim is REFERRED to the RO in the Introduction, above.    

In April 2002, painful hardware was removed from the 
Veteran's right shoulder.  At that time, the surgeon observed 
mild degeneration of the right biceps tendon, as well as 
grade I chondromalacia, glenoid, and a subacromial 
osteophyte.  The Veteran retired in 2002.  In August 2002, 
the surgeon assessed that the Veteran had satisfactory range 
of motion of the right shoulder but still had discomfort with 
use and weakness in the shoulder girdle muscles.  This 
evidence is consistent with the 40 percent evaluation under 
DC 5201, but establishes that the Veteran did not meet any 
criterion for assignment of a separate evaluation under 
another Diagnostic Code or assignment of an increased 
evaluation under a different applicable Diagnostic Code.  

On VA examination conducted in March 2003, the examiner 
characterized the Veteran main problems as chronic right 
shoulder pain, weakness, and muscle spasm in the right 
deltoid and right trapezius region.  The examiner noted that 
the Veteran continued to have pain with any overhead motion 
following April 2002 arthroscopic subacromial depression and 
removal of hardware from the right proximal humerus.  Both 
the surgical incisions, one directly into the biceps tendon, 
and the other lateral to that incision, were well healed and 
nonpainful.  There was no evidence of muscle atrophy in the 
triceps or deltoid.  Active elevation of the right shoulder 
was to 95 degrees, external rotation was to 0 degrees, and 
abduction to 15 degrees, as compared to greater range of 
motion in the left shoulder.  There was mild pain and 
crepitus with range of motion of the right glenohumeral 
joint.  The examiner concluded that the Veteran had right 
shoulder stiffness and muscle spasms of the right 
glenohumeral joint.

In a May 2003 statement, the Veteran continued to contend 
that he had numbness and tingling of the right hand and lost 
dexterity in the right hand as a result of his right shoulder 
disability.  During a July 2003 personal hearing, the Veteran 
testified regarding pain, weakness, its suitability, and loss 
of range of motion.

On VA examination conducted in July 2004, the Veteran's range 
of right shoulder flexion was from zero degrees to 90 
degrees.  The examiner stated that 180 degrees was normal for 
forward flexion.  Abduction was from zero degrees to 90 
degrees, the normal range, and internal rotation was from 0 
degrees to 45 degrees, compared to the normal internal 
rotation of 0 degrees to 90 degrees.  Trapezius musculature 
was intact.  There was minimal anterior deltoid atrophy when 
compared to the contralateral extremity.  The Veteran had 
mild biceps debility and the conditioning of the right 
shoulder.  There was tenderness diffusely in the musculature 
about the shoulder.  There was no acute spasm.  The scars 
secondary to the previous surgeries were not adherent or 
elevated, and were not painful.

In January 2005, the Veteran underwent repair of a right 
rotator cuff tear.  The Veteran continued to complain of 
pain, increased with overhead reaching, and a popping 
sensation.  MRI imaging appeared to show a rotator cuff tear.  
In February 2008, the Veteran underwent right shoulder 
arthroscopy and arthroscopic rotator cuff repair for 
recurrent right shoulder rotator cuff tear.  There was a full 
thickness tear of the supraspinatus tendon near the 
insertion.  The subscapularis appeared partially torn.  

The Board notes that the Veteran has been awarded a separate 
grant of service connection for this disability, 
characterized as muscle group (MG) IV injury, since the 
rotator cuff tear is separate from the range-of-motion 
disability evaluated under DC 5201.  Thus, the injury to the 
MG IV tendons is not a factual basis for an extraschedular 
evaluation in excess of 40 percent under DC 5201, since it is 
separately evaluated under a different diagnostic code.  
38 C.F.R. § 4.14 (same symptomatology cannot be evaluated 
under more than one diagnostic code).  

The examiner who conducted January 2009 VA examination 
provided a lengthy overview of the Veteran's history of right 
shoulder disability.  The examiner concluded that the Veteran 
had pain and spasm of muscle group (MG) I, the trapezius 
muscle, as a result of disuse of the right shoulder.  The 
examiner concluded that there was no actual direct injury to 
MG I.  Thus, no separate evaluation for MG I injury under 
38 C.F.R. § 4.73, DC 5301, is appropriate.

The examiner who conducted the January 2009 VA examination 
also concluded that there was atrophy of the right 
costosternal pectoralis major and pectoralis minor muscles 
(MG II), atrophy of the anterior, middle, and posterior 
deltoid muscles (MG III), and atrophy of the supraspinatus 
(MG IV).  There was fraying of the longhead biceps tendon, 
and tendonitis of the biceps tendon, as a result of 
subacromial impingement.   

The Board has carefully considered whether the Veteran is 
entitled to a more favorable result on the basis of a 
separate, compensable evaluation for any muscle injury.  
However, the very thorough and persuasive January 2009 
examination report provides a definitive opinion that there 
is no muscle injury of MG I, MG II, MG III, MG V, or MG VI.  
Thus, the Veteran is not entitled to a separate, compensable 
evaluation under any diagnostic code governing evaluation of 
muscle injury.  

The symptoms of pain on range of motion are evaluated under 
DC 5201, and there is no muscle group injury which warrants 
separate evaluation under DC 5302, 5303, 5305, or 5306.  As 
noted above, the Veteran's right shoulder disability has been 
characterized for many years as an evaluation under DCs 5201 
and 5303.  While the Board does not disagree with the 
assignment of the evaluation by analogy to DC 5303 as well as 
5201, the Board notes that the evaluation for the Veteran's 
right shoulder disability cannot be increased in excess of 
the 40 percent maximum schedular evaluation allowed by DC 
5201 through consideration of DC 5303.  As a matter of fact, 
the 2009 VA examination report establishes that there is no 
MG III injury, and no criterion used to evaluation MG III 
injury may be applied to warrant an extraschedular evaluation 
in excess of 40 percent under DC 5201.  

As noted above, the Veteran has been awarded a separate grant 
of service connection for the tear of the supraspinatus 
tendon, and that injury has been evaluated as 10 percent 
disabling by analogy under DC 5304.  As the Veteran has 
already been granted a separate evaluation under DC 5304, no 
further discussion of that evaluation is necessary.  
38 C.F.R. § 4.14.  

The Board has also considered whether the Veteran is entitled 
to a separate, compensable evaluation for any scar.  In 
particular, the examiner who conducted the January 2009 VA 
examination stated that no scar was tender, adherent, 
painful, or limited the Veteran's motion.  The examiner 
opined that the Veteran's initial injury, the pathology 
resulting from that injury, and the surgical procedures used 
to treat the injury resulted in limitation of motion of the 
right shoulder.  The examiner opined that no scar or scar 
residual additionally limited motion of the Veteran's 
shoulder beyond the limitations due to the underlying 
pathology.  Thus, no separate, compensable evaluation for a 
scar is applicable.  See 38 C.F.R. § 4.118, DCs 7800-7806.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has also considered with the Veteran is entitled to 
a separate, compensable evaluation for any neurologic 
disorder.  In particular, the Board notes that the Veteran 
has stated and testified that his right shoulder disability 
has caused him to loose dexterity in his fingers and has 
resulted in right arm pain and nerve damage.  

The examiner who conducted the January 2009 VA examination 
specifically noted that several of the muscles of the right 
shoulder girdle were tender on palpation, and that palpation 
of these muscles would cause pain radiating down the right 
arm.  The examiner ruled out muscle injury or nerve damage, 
however, and opined that the muscle pain was a result of 
limitations of motion, with under-use of some muscles and 
over-use of others, but without nerve injury.  The examiner 
noted that the Veteran had been treated for a nerve problem 
at the right elbow and trigger finger of two fingers in the 
right hand.  The examiner opined that these problems were 
unrelated to the service-connected right shoulder disability.  
Therefore, the Veteran is not entitled to a separate 
evaluation for a nerve injury of the right arm as a separate 
manifestation of a right shoulder injury.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Board has granted a 40 percent evaluation under DC 5201, 
effective from March 15, 2001.  A 40 percent evaluation is 
the maximum schedular evaluation that may be granted under 
that diagnostic code.  To the extent that the Veteran 
contends that there are extraschedular factors, such as 
unemployability, such contention is referred to the RO in the 
Introduction, above.  The Board has considered whether the 
Veteran is entitled to a higher evaluation under any other 
applicable diagnostic code.  However, the Veteran does not 
manifest ankylosis, fibrous union, recurrent dislocations or 
subluxations, or other objective manifestation which would 
warrant application of a different Diagnostic Code.  The 
Board has considered whether skin disability due to scar, 
muscle disability due to muscle injury, or separate 
neurologic manifestations, are present.  However, the 
preponderance of the evidence, especially the very persuasive 
January 2009 VA examination report, is against such a 
finding.

The preponderance of the evidence establishes that there is 
no additional diagnostic code which may be used to evaluate 
the Veteran's right shoulder disability.  There is no 
reasonable doubt which may be resolved in the Veteran's 
favor, so the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The Veteran is entitled 
to a 40 percent evaluation, the maximum schedular evaluation, 
under DC 5201, from March 15, 2001, but no earlier.  


ORDER

The appeal for an increased evaluation in excess of 20 
percent under DCs 5201 and 5303 for right shoulder disability 
prior to December 22, 1998, is denied, but an increased 
evaluation from 30 percent to 40 percent under DCs 5201 and 
5303 is granted or right shoulder disability from March 15, 
2001, but no earlier, with each stage of the rating subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


